Citation Nr: 1753721	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD) in April 2011.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in San Antonio, Texas.  A transcript of the hearing is associated with the claims file.  

In June 2017, the Board remanded the claim for additional development, including obtaining a VA medical opinion, and if necessary, a new VA examination. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets further delay from the additional remand of the claim of entitlement to service connection for bilateral hearing loss, but finds that a remand is necessary in order to ensure substantial compliance with the Board's prior remand directives. 

Specifically, there has not been substantial compliance with the Board's June 2017 remand directives, which directed that the RO obtain a VA medical opinion that addressed the nature and etiology of the Veteran's claimed bilateral hearing loss and issue the Veteran a supplemental statement of the case (SSOC) if his claim remained denied.  

There is no evidence that a VA medical opinion was obtained or that the Veteran was issued a SSOC.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  Therefore, the Veteran's appeal must again be remanded for an adequate medical opinion, and issuance of an SSOC, if necessary, in connection with the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the November 2012 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's hearing loss, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service to include noise exposure; or began within one year after discharge from active service.

The Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  The examiner is asked to comment on the Veteran's lay statements regarding his in-service noise exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




